DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
The amendment filed 05/04/2022 has been entered. Claims 1-16 are pending in this application with claims 1-2, 6-8, 10-13, and 15-16 amended. 

Response to Arguments
Applicant’s arguments, see pages 5-7 filed 05/04/2022, with respect to the objections of claims 1,2, 6, 10-13, and 16, the rejections of claim 1 and 6-8 under 35 U.S.C §112b, and the rejections of claims 1-16 under 35 U.S.C §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is 35 U.S.C. §103 made in view of May et al. (US Pub No. US2003/0009084) hereinafter May, in view of Mears (U.S. Pat. No. 6436108) hereinafter Mears. 
 Please see section 35 U.S.C. §103 below for further explanation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7, 9-10, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  1 recites the limitation "the dial body" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the first dial body.” Appropriate correction is required. 
Claim 2 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “a form” or omit the limitation “in the form of” altogether. Appropriate correction is required. 
Claim 4 recites the limitation "the preloading element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the integrated preloading element.” Appropriate correction is required. 
Claim 4 also recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “a form” or omit the limitation “in the form of” altogether. Appropriate correction is required. 
Claims 7, 9, 10, 12, 14, and 15 all recites the limitation "the contact surfaces" in lines 4 and 1 respectively.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the first and second contact surfaces” or “the first contact surface and the second contact surface.” Appropriate correction is required. 
Claim 13 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “a form” or omit the limitation “in the form of” altogether. Appropriate correction is required. 
Claim 16 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “a form” or omit the limitation “in the form of” altogether. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US Pub. No. US2003/0009084) hereinafter May, in view of Mears (Patent No. US6436108) hereinafter Mears. 
In claim 1, May discloses an endoscope (abstract Fig. 4), comprising: an endoscope shaft (Fig. 4 insertion tube 316); and a main body (Fig. 4 focusing-coupling system 300), which is connected to the endoscope shaft (Fig. 4 insertion tube 316) and on which a first dial body (Fig. 4 camera adapter 350) that has a first contact surface (see annotated Fig. 4) is mounted in a rotatable manner ([0038] “As shown in FIG. 4, the camera adapter 350 has an external thread 352 on its proximal end, whereas the CCD camera 348 has an internal thread 354 into which the thread 352 is screwed.) such that an axis of rotation of the dial body (Fig. 4 camera adapter 350)  is axially aligned with a center axis (see annotated Fig. 4) of the endoscope shaft (Fig. 4 insertion tube 316) where the endoscope shaft (Fig. 4 insertion tube 316) is connected to the main body (Fig. 4 focusing-coupling system 300), wherein a plastic (see annotated Fig. 4, [0039] “To avoid contamination of the internal mechanical elements of the focusing assembly 300, as well as contamination of other internal parts such as threaded portions, sliding surfaces, etc., during autoclaving under elevated temperatures of about 134° C., the connections between the part are sealed with heat-resistant seals that can withstand the above temperature.”) is arranged between a first sealing surface (see annotated Fig. 4) of the first dial body (Fig. 4 camera adapter 350) or of a first component connected to the first dial body for conjoint rotation and a second sealing surface (see annotated Fig. 4) of the main body (Fig. 4 focusing-coupling system 300) or of a second component connected to the main body (Fig. 4 focusing-coupling system 300) for conjoint rotation. 

    PNG
    media_image1.png
    717
    1451
    media_image1.png
    Greyscale

May fails to disclose wherein the plastic seal comprises a thermoplastic material.
However Mears, in the same field of endeavor, teaches wherein the plastic seal comprises thermoplastic material (Fig. 9 seal 118a).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention to modify May by having a thermoplastic material used for the plastic seal, as taught by Mears. 
Furthermore, it is known in the art before the effected filing date of the claimed invention that thermoplastic material for a plastic seal is acceptable medical grade material capable of establishing a seal at an interface (Col. 6 lines 14-21).
In claim 6, May discloses the endoscope according to claim 1, wherein a further plastic plastics seal  (Fig. 4 O-ring 368) is arranged between a third sealing surface (see annotated Fig. 4) of the first dial body  (Fig. 4 camera adapter 350) or of a third component connected to the first dial body for conjoint rotation and a fourth sealing surface (Fig. 4 surface of internal driver 360 that touches O-ring 368) of the main body (Fig. 4 focusing-coupling system 300) or of a fourth component connected to the main body for conjoint rotation ([0038] “The distal end of the camera adapter 350 has an internal thread 356, which is threaded onto an external thread 358 formed on the outer surface of an internal driver 360.” And [0040] “…connection between the internal driver 360 and the camera adapter 350 is sealed by an 0-ring 368.”).

    PNG
    media_image2.png
    716
    1451
    media_image2.png
    Greyscale

May fails to disclose wherein the further plastic seal comprises a thermoplastic material.
However Mears, in the same field of endeavor, teaches wherein the further plastic seal comprises thermoplastic material (Fig. 9 seal 118a).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Mears, in further view of Dahman (Pub No. US 2013/0342906). 
In regard to claim 2, May in view of Mears as modified by the claimed invention substantially as claimed, as set forth above in claim 1. 
May, in view of Mears, fails to teach wherein the plastics seal is in the form of an annular seal with an integrated preloading element. 
	However Dahman, in the same field of endeavor, teaches wherein the plastics seal (Fig. 7.. spring loaded sealing element 9) is in the form of an annular seal with an integrated preloading element. 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention to modify May, in view of Mears, by having the plastics seal in the form of an annular seal with an integrated preloading element, as taught by Dahman. 
Furthermore it is known in the art before the effected filing date of the claimed invention that "the elasticity of the spring element and that the sealing element compensate for thermal stresses that occur during autoclaving with the fluid tightness being lost"[00ll]. The " ... the spring elements [also] serve to ensure .... the pressure .. .remains constant over the lifetime of the sealing element" [0071] because " ... material properties on plastics of sealing elements can change over the lifetime of the sealing element, [which] could decrease over time, unless a defined contact pressure were to be exerted on the sealing element by the spring element" [0012]. 
In regard to claim 3, May in view of Mears as modified by the claimed invention substantially as claimed, as set forth above in claim 1 and claim 2.
May, in view of Mears, fails to teach wherein the annular seal is in the form of a grooved ring.
However Dahman, in the same field of endeavor, teaches wherein the annular seal is in the form of a grooved ring (Fig. 7 seal 30).
In regard to claim 4, May in view of Mears as modified by the claimed invention substantially as claimed, as set forth above in claims 1-3.
May, in view of Mears, fails to teach wherein the preloading element is in the form of a steel spring. 
However Dahman, in the same field of endeavor, teaches wherein the preloading element is in the form of a steel spring (Hg. l spring 31, [0064-0065]).
In regard to claim 5, May in view of Mears as modified by the claimed invention substantially as claimed, as set forth above in claims 1-2.
May, in view of Mears, fails to teach wherein the preloading element is in the form of a steel spring. 
However Dahman, in the same field of endeavor, teaches wherein the preloading element is in the form of a steel spring (Fig. 7 spring 31, [0064-0065]).

Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Mears, in further view of Hino (US Pat. No. US9949614) hereinafter Hino. 
In claim 7, May in view of Mears discloses the endoscope according to claim 1. May discloses wherein the first contact surface (see annotated Fig. 4 / external thread 352) of the first dial body (Fig. 4 camera adapter 350) forcibly contacts a second contact surface (Fig. 4 internal thread 354) of the main body (Fig. 4 focusing-coupling system 300), wherein the contact surfaces (see annotated Fig. 4 / external thread 352 and internal thread 354) move against one another when the first dial body (Fig. 4 camera adapter 350) is rotated, 	
May fails to disclose wherein a first setting unit is provided, using which a pressure force with which the first contact surface is pressed against the second contact surface is settable in order to set a minimum torque that is necessary in order to rotate the first dial body.  
However Hino, in the same field of endeavor, teaches a first setting unit (Applicant defines a first setting unit in paragraph [0062.] stating, ''The connection adjusting disc 28, the connection threaded bush 2.9, the connection pressure disc 26, and the connection spring 27 can be denoted setting unit El, since they can be used to set the pressure force with which the connection pressure disc 26 is pressed against the proximal connection plain bearing 22." Therefore, by using Applicant's definition, Hino discloses a first settings unit with first shaft 55, first flange 558, spring 65, and housing 57 because Hino states in [Column 6 lines 25-34] "The first spring 65 is fixed to both the first shaft 55 and the first housing 57 in the elastically deformed slate where the first spring 65 is twisted 120° to 160° in advance in the compressed direction." When spring 65 is in the compressed position, the spring 65 is pressed against the first flange 558 and sets the pressure force.) is provided, using which a pressure force (turning of dial member 28) with which the first contact surface (Fig. 5 surface of shaft 55) is pressed against the second contact surface (Fig. 6 spring 65) is settable in order to set a minimum torque that is necessary in order to rotate the first dial (Fig. 5 dial member 28, [Column 9 lines 14 - 19] "When the dial member 28 has rotated counterclockwise to the substantially 540° position, against the repulsive force of the first spring 65, the second stopper 57D of the first housing 57 comes into contact with the first protruding piece 55F of the first shaft SS (see FIG. 10).”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May in view of Mears, with the teachings of Hino to include a first setting unit is provided, using which a pressure force with which the first contact surface is pressed against the second contact surface is settable in order to set a minimum torque that is necessary in order to rotate the first dial body to control the force with which the first dial body returns to the neutral state [Column 6 lines 25-34]. 
In claim 8, May in view of Mears, in further view of Hino discloses the endoscope according to Claim 7. 
Hino, teaches the first setting unit (Fig. 6 first shaft 55, first flange 558, spring 65, and housing 57, as explained above) has a first spring (Fig. 6 first spring 65), the restoring force of which is variable in order to set the pressure force ([Column 6 lines 25-34] as explained above). 
In claim 9, May in view of Mears in further view of Hino discloses the endoscope according to Claim 8 as set forth above in claim 1, 7, and 9. 
May discloses wherein the contact surfaces (see annotated Fig. 4 / external thread 352 and internal thread 354) are oriented transversely (Fig. 4 see portion of camera adapter 350 that touches 348 below) to a longitudinal direction of the endoscope shaft (Fig. 4 insertion tube 316) and the pressure force acts parallel to the longitudinal direction (the threading of threads 352 and 354).

    PNG
    media_image3.png
    716
    1451
    media_image3.png
    Greyscale

In claim 14, May in view of Mears in further view of Hino discloses the endoscope according to Claim 7 as set forth above in claim 1. 
May discloses wherein the contact surfaces (see annotated Fig. 4 / external thread 352 and internal thread 354) are oriented transversely (Fig. 4 see portion of camera adapter 350 that touches 348 below) to a longitudinal direction of the endoscope shaft (Fig. 4 insertion tube 316) and the pressure force acts parallel to the longitudinal direction (the threading of threads 352 and 354).

    PNG
    media_image4.png
    579
    1174
    media_image4.png
    Greyscale



Claims 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Mears, in view of Hino, in further view of Lucey et al (Patent No. US 5808813) hereinafter Lucey.
In regard to claim 10, May in view of Mears, in view of Hino as modified by the claimed invention substantially as claimed, as set forth above in claims 1 and 7-9. 
May in view of Mears, in view of Hino fails to teach wherein one of the contact surfaces is a surface of a plastics plain bearing. 
However Lucey, in the same field of endeavor, teaches wherein one of the contact surfaces (Fig. 
6A spring washer 150) is a surface of a plastics plain bearing ([Col. 9 lines 10-13] "Spring washer 150 is formed of plastic and provides a smooth bearing surface .... “).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing dale of the claimed invention to modify May in view of Mears, in view of Hino, by having one of the contact surfaces is a surface of a plastics plain bearing, as taught by Lucey. 
Furthermore it is known in the art before the effected filing date of the claimed invention that having one of the contact surfaces be a plastics plain bearing because a smooth bearing surface is necessary to prevent galling and "avoid metal-on-metal contact between'' two objects (Col 9 lines 10--13 and 43--44).
In regard to claim 11, May in view of Mears, in view of Hino as modified by the claimed invention substantially as claimed, as set forth above in claims 1 and 7-10.
May in view of Mears, in view of Hino fails to teach wherein the plastics plain bearing is in the form of a thrust washer. 
However Lucey, in the same field of endeavor, teaches wherein the plastics plain bearing is in the form of a thrust washer (Fig. 6A plastic thrust washer 156). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing dale of the claimed invention to modify May in view of Mears, in view of Hino, by having the plastic plain bearing is in the form of a thrust washer, as taught by Lucey. 
Furthermore it is known in the art before the effected filing date of the claimed invention that having the plastic plain bearing is in the form of a thrust washer is beneficial to "avoid metal-on-metal contact between'' two objects (Col 9 lines 10--13 and 43--44).
In regard to claim 12, May in view of Mears, in view of Hino as modified by the claimed invention substantially as claimed, as set forth above in claims 1 and 7-8. 
May in view of Mears, in view of Hino, fails to teach wherein one of the contact surfaces is a surface of a plastic plain bearing. 
However Lucey, in the same field of endeavor, teaches wherein one of the contact surfaces (Fig. 
6A spring washer 150) is a surface of a plastics plain bearing ([Col. 9 lines 10-13] "Spring washer 150 is formed of plastic and provides a smooth bearing surface .... '').
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the invention of May in view of Mears, in view of Hino wherein one of the contact surfaces is a surface of a plastic plain bearing to have the benefit of providing a smooth bearing surface [col. 9 lines 1013], as taught by Lucey.
In regard to claim 13, May in view of Mears, in view of Hino as modified by the claimed invention substantially as claimed, as set forth above in claims 1, 7-8, and 12
May in view of Mears, in view of Hino fails to teach wherein the plastics plain bearing is in the form of a thrust washer 
However Lucey, in the same field of endeavor, teaches wherein the plastics plain bearing is in the form of a thrust washer (Hg. 6A plastic thrust washer 156).
In regard to claim 15, May in view of Mears, in view of Hino as modified by the claimed invention substantially as claimed, as set forth above in claims 1 and 7. 
May in view of Mears, in view of Hino, fails to teach wherein one of the contact surfaces is a surface of a plastic plain bearing.
However Lucey, in the same field of endeavor, teaches wherein one of the contact surfaces (Fig. 6A spring washer 150) is a surface of a plastics plain bearing ([Col. 9 lines 10-13] "Spring washer 150 is formed of plastic and provides a smooth bearing surface…."). 
In regard to claim 16, May in view of Mears, in view of Hino as modified by the claimed invention substantially as claimed, as set forth above in claims 1, 7 and 15.
May in view of Mears, in view of Hino fails to teach wherein the plastics plain bearing is in the form of a thrust washer.
However Lucey, in the same field of endeavor, teaches wherein the plastics plain bearing is in the form of a thrust washer (Fig. 6A plastic thrust washer 156).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795